Lundberg Stratton, J.
A. STANDARD OF REVIEW
This case first requires us to examine the scope of an appellate court’s review of an administrative order. The order affirming or denying a petition to annex a property may be appealed pursuant to R.C. 2506.01. See In re Annexation of 118.7 Acres in Miami Twp. (1990), 52 Ohio St.3d 124, 556 N.E.2d 1140. The scope of review by a court of such an administrative order is statutorily defined in R.C. 2506.04, which states:
“The court may find that the order, adjudication, or decision is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence on the whole record. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order, adjudication, or decision, or remand the cause to the officer or body appealed from with instructions to enter an order, adjudication, or decision consistent with the findings or opinion of the court. The judgment of the court may be appealed by any party on questions of law as provided by the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code.” (Emphasis supplied.)
An administrative order is initially appealed to the court of common pleas. In Dudukovich v. Lorain Metro. Hous. Auth. (1979), 58 Ohio St.2d 202, 206-207, 12 O.O.3d 198, 201-202, 389 N.E.2d 1113, 1116-1117, this court discussed the standard of review which the common pleas court should employ in reviewing an agency’s order, stating that the common pleas court must weigh the evidence in the record and may consider new or additional evidence.
*613The court of common pleas’ decision may then be appealed to an appellate court “on questions of law as provided in the Rules of Appellate Procedure.” (Emphasis supplied.) Under R.C. 2506.04, however, the scope of the appellate review is much more limited (see Irvine v. Unemployment Comp. Bd. of Review [1985], 19 Ohio St.3d 15, 18, 19 OBR 12, 15, 482 N.E.2d 587, 590) and was defined in Kisil v. Sandusky (1984), 12 Ohio St.3d 30, 34, 12 OBR 26, 30, 465 N.E.2d 848, 852, as follows:
“An appeal to the court of appeals, pursuant to R.C. 2506.04, is more limited in scope and requires the court to affirm the common pleas court, unless the court of appeals finds, as a matter of law, that the decision of the common pleas court is not supported by a preponderance of reliable, probative and substantial evidence.”
We must therefore review the court of appeals’ decision to determine whether the appellate court applied the appropriate standard of review.
B. “GENERAL GOOD OF THE TERRITORY” TEST
Turning to the issues in this case, we note the long-standing principle that annexation is to be encouraged. In Lariccia v. Mahoning Cty. Bd. of Commrs. (1974), 38 Ohio St.2d 99, 101-102, 67 O.O.2d 97, 99, 310 N.E.2d 257, 258-259, we held:
“[T]he enactment in 1967 of R.C. 709.033 substantially curtailed the discretion to be exercised by the boards of county commissioners in such proceedings. That statute establishes specific standards to be applied by the board to the evidence before it in annexation proceedings, and grants to the board the discretion to make only those factual determinations specifically called for in the statute.
“ * * *
“ * * * That statute directs that the ultimate focus of annexation proceedings be on ‘the general good of the territory sought to be annexed,’ and requires granting of the petition when it is shown that such benefit will result. ” (Emphasis supplied.)
Therefore, in considering an annexation petition' filed under R.C. 709.033, the board of county commissioners must grant the annexation if it is determined that the annexation will be for the “general good of the territory sought to be annexed.” (Lariccia v. Mahoning Cty. Bd. of Commrs., followed.)
We reaffirmed that principle in Middletown v. McGee (1988), 39 Ohio St.3d 284, 285, 530 N.E.2d 902, 903, stating:
“As revealed by the statutes enacted by the General Assembly that are currently in force, it is the policy of the state of Ohio to encourage annexation by municipalities of adjacent territory.”
*614We also note that the choice of the property owner in annexing is a key consideration. In Middletown, we held:
“In enacting the statutes governing annexation, one of the intentions of the legislature was ‘to give an owner of property freedom of choice as to the governmental subdivision in which he desires his property to be located.’ ” (Citations omitted.) Id. at 286, 530 N.E.2d at 904. See, also, In re Annexation of 118.7 Acres in Miami Twp., 52 Ohio St.3d at 127, 556 N.E.2d at 1143.
Thus, it is apparent that the spirit and purpose of the annexation laws of Ohio are to encourage annexation to municipalities and to give weight to the requests of property owners relative to the governmental subdivision in which they desire their property to be located. Therefore, the court of appeals was correct in giving deference to the desires of Keny, the sole property owner, on his petition to annex.
The court of appeals also determined that tax issues were not eligible criteria for determining the “general good of the territory” test, citing its own decision in In re Petition for Annexation of 165.65 Acres from Falls Twp. to Zanesville (Jan. 10, 1996), Muskingum App. No. CT-94-32, unreported, 1996 WL 74664 (We declined to allow a discretionary appeal in 76 Ohio St.3d 1409, 666 N.E.2d 569.).
The Fifth District Court of Appeals in 165.65 Acres had stated:
“However, the fact that some inhabitants will now have to pay a city income tax is an unavoidable consequence of the state policy that encourages annexation of land into municipalities and thus it is not properly to be considered when deciding whether the annexation will be for the general good of the territory.”
Therefore, the appellate court was correct in finding that the court of common pleas erred as a matter of law in considering income tax as a factor with regard to the proposed annexation of Keny’s property.
The appellate court also concluded that the commissioners and the common pleas court’s decision implicitly determined that the village could provide the “best” services to the Keny property when it stated that “the Board of County Commissioners may also consider matters that affect the welfare of the territory when deciding what is best for the general good of the territory in question.” (Emphasis supplied.) The appellate court determined that the common pleas court failed to apply the proper law to the facts. Specifically, the appellate court determined that the proper test to be applied in annexation petitions filed under R.C. 709.033 is what is for the “good of the territory,” not what is “best for the territory.”
The basis for the appellate court’s analysis of both the tax issue and the “good of the territory” test involved a determination of the proper application of law to the facts, and therefore both issues were within the province of the appellate *615court’s powers of review. Kisil. Applying the “good of the territory” test, the appellate court initially found that there was no basis for preventing the annexation of Keny’s property to Newark. The appellate court properly concluded:
“Therefore, unless it is shown that the city of Newark is unable to provide the necessary services that a city must provide, the commissioners may not use services as a justification to deny annexation. When considering a one hundred percent annexation or sole property owner annexation, such as presented in the case sub judice, it is even more important not to do a comparison of services to determine what is for the good of the territory. Thus, considering the above guidelines, as set forth by the Ohio Supreme Court, and the fact that this is a one hundred percent annexation petition, it is difficult to find any evidence that the annexation would not be for the good of the territory to be annexed.”
Thus, this portion of the court of appeals’ decision determined that pursuant to Keny’s wishes (to annex his property) and a lack of evidence that Newark could not provide adequate services to Keny’s property, the annexation would be for the good of Keny’s property and, therefore, his petition for annexation must be granted. In essence, in this portion of its decision, the court of appeals, in applying the “general good of the territory” test, determined that granting Keny’s annexation petition is supported by a “preponderance of substantial, reliable, and probative evidence on the whole record.” We agree and affirm this portion of the court of appeals’ decision.
C. SCHOOLS NOT A FACTOR TO BE CONSIDERED IN ANNEXATION PROCEEDINGS
However, the appellate court’s analysis did not end there. The court of appeals went further and considered that annexation of the Keny property could allegedly result in overcrowding of the Granville School District. Applying the “general good of the territory” test and based solely on the school overcrowding evidence, the appellate court determined that Keny’s annexation petition should be denied. We disagree.
The appellate court was correct in determining that there is no case law that addresses this issue directly on point. However, consideration and resolution of issues that might require a transfer of school district properties to an adjacent district to balance an inequity that arises due to annexation of property under R.C. 709.02 to 709.34 are reserved solely for the State Board of Education.3 *616Under such conditions, R.C. 3311.06 provides a mechanism whereby a school district may petition to transfer territory between districts. See, e.g., Fairborn City School Dist. v. State Bd. of Edn. (Oct. 24, 1996), Franklin App. No. 96APE04-416, unreported, 1996 WL 613752.
Under R.C. 3311.06(C)(1), if the annexed territory comprises an entire school district, then the school district in the annexed territory automatically becomes part of the annexing territory’s school district.4 The language of R.C. 3311.06(C)(1) indicates that assimilation of the annexed territory’s school district into the acquiring territory is mandatory.
However, as here, where the annexed territory includes only a part of a school district, the State Board of Education, in the event the involved school districts cannot agree on a solution, is the only entity that can approve incorporation of the school district in the annexed territory into the annexing territory’s school district. R.C. 3311.06(C)(2).
Finally, the act of the State Board of Education disapproving a transfer of territory request pursuant to R.C. 3311.06 is a quasi-judicial act, and, as such, is appealable under R.C. 119.12. Union Title Co. v. State Bd. of Edn. (1990), 51 Ohio St.3d 189, 555 N.E.2d 931.
Therefore, in considering an annexation petition, the board of county commissioners shall not consider the impact of schools in deciding whether the annexation is for the “general good of the territory” because the State Board of Education, under R.C. 3311.06, has the exclusive authority over school-related issues that arise due to an annexation. Accordingly, school issues, such as overcrowding, which arise due to annexation of property, cannot be considered as a factor in determining whether an annexation petition should be granted because such authority is reserved for the State Board of Education.
Therefore, the court of appeals erred in considering potential school overcrowding as a factor to be considered in determining whether an annexation petition should be granted.
*617D. IMPOUNDED VOTES
We must also address the vote on the Conditions of Merger (“merger petition”) that we ordered impounded on November 4, 1996.
The petition to annex Keny’s property to Newark was filed October 31, 1994. The merger petition was filed November 7, 1994. There is no law that clearly indicates which of these petitions should prevail when a landowner’s petition is filed prior to a merger petition. However, R.C. 709.48 precludes filing an annexation petition “on and after the date on which a [merger] petition is filed” until the merger petition is resolved. (Emphasis supplied.) Because R.C. 709.48 is specific in its application only to subsequent filings, R.C. 709.48 is not applicable herein because the annexation petition was filed before the merger petition was filed. Therefore, the first-in-time rule shall prevail.
Because Keny’s petition was filed first in time, Keny had the right to have a ruling on his annexation petition issued before the merger petition could proceed forward.5 Since we have resolved the annexation petition in Keny’s favor, the merger petition becomes moot, and the votes shall remain impounded and sealed.
E. CONCLUSION
Therefore, we reverse the judgment of the court of appeals. Accordingly, Keny’s petition to annex his property to Newark shall be granted.

Judgment reversed.

Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Pfeifer, J., concurs separately.
Douglas, J., concurs in judgment only.
Moyer, C.J., and Cook, J., concur in part and dissent in part.

. R.C. 3311.06(C) states:
“(1) When all the territory of a school district is annexed to a city or village, such a territory thereby becomes part of the city school district or the school district of which the village is a part, *616and the legal title to school property in such a territory for school purposes shall be vested in the board of education of the city school district or the school district of which the village is a part.
“(2) When the territory so annexed to a city or village comprises part but not all of the territory of a school district, the said territory becomes part of the city school district or the school district of which the village is a part only upon approval by the state board of education, unless the district in which the territory is located is a party to an annexation agreement with the city school district.”


. For purposes of this opinion and solely to clarify our discussion, annexed territory means the property which is the subject of the annexation petition, and annexing territory means the property into which the annexed territory will be incorporated.


. Our dissolving of the permanent injunction issued by the common pleas court, which had stayed the Keny and village of Granville petitions, recognized Keny’s right to proceed forward with his petition before the vote on the merger could occur.